UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6004


MARSHALL RAY MILLER,

                  Petitioner – Appellant,

             v.

UNITED STATES ATTORNEY GENERAL; BUREAU OF PRISONS; MCKITHER
BODISON,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:08-cv-02806-TLW)


Submitted:    May 21, 2009                    Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marshall Ray Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marshall Ray Miller, a federal prisoner, appeals the

district     court’s    order    accepting       the       recommendation        of    the

magistrate    judge    and    denying    relief       on    his   28 U.S.C.      §     2241

(2006)     petition.     We     have    reviewed      the    record     and   find      no

reversible error.       Accordingly, we affirm for the reasons stated

by   the    district    court.         Miller    v.     United     States     Attorney

General,     No.    3:08-cv-02806-TLW         (D.S.C.      Dec.   15,     2008).        We

dispense     with    oral     argument     because         the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2